DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4, 6-11, 13-16, 18, and 19 remain pending.
(b) Claims 5, 12, 17, and 20 have been canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 02/01/2022 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 02/01/2022. The Applicant’s claims 1-4, 6-11, 13-16, 18, and 19 remain pending. The Applicant amends claims 1, 6, 9, 13, and 16. The Applicant cancels claims 5, 12, 17, and 20.
Response to Arguments
Applicant’s arguments with respect to the claims listed below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg U.S. P.G. Publication 2013/0162449 (hereinafter, Ginsberg), in view of Nair et al. U.S. P.G. Publication 2017/0069208 (hereinafter, Nair), in further view of Leseigneur FR3045545A1 (hereinafter, Leseigneur). 
Regarding Claim 1, Ginsberg teaches a system for navigating a vehicle (system for navigating a vehicle, Ginsberg, Paragraphs 0020-0022), the system comprising: 
-an input/output device of the vehicle configured to receive a destination from a user of the vehicle and display an output (input / output device (110) capable of receiving a destination from an end user of the vehicle and displaying information, Ginsberg, Paragraphs 0021 and 0032 and Figure 2); 
-a transceiver of the vehicle configured to receive traffic data and traffic light timing data of traffic lights between a current location of the vehicle and the destination (user device to receive traffic, routing, and traffic signal timing information, Ginsberg, Paragraph 0027); and 
-… determine one or more routes from the current location to the destination based on the traffic data and the traffic light timing data (routing module determines one or more routes based on current location, desired destination, the traffic data, and the traffic light timing data, Ginsberg, Paragraph 0029).
Ginsberg does not specifically teach the system to include an electronic control unit (ECU) of the vehicle configured to determine one more routes from the current location to the destination … based on the traffic data and the traffic light timing data … and drive the vehicle to the destination on the one or more routes. 
Nair teaches a processing system, wherein the processing system determines one or more routes based on various information such as the current location, desired location, and traffic signal information (Nair, Paragraph 0097). Moreover, Nair teaches the vehicle being an autonomous vehicle, wherein the autonomous vehicle may drive the vehicle to a destination based on a route selected (Nair, Paragraph 0063).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include an electronic control unit (ECU) of the vehicle configured to determine one more routes from the current location to the destination … based on the traffic data and the traffic light timing data … and drive the vehicle to the destination on the one or more routes, as taught by Nair.
It would have been obvious because providing routing information, which includes traffic signal information, allows for calculating what may be a faster more efficient route for an end user and can be executed by an autonomous vehicle (Nair, Paragraphs 0001 and 0063).
However, Ginsberg and Nair do not teach the system to include determining one or more routes from the current location to the destination based on the traffic data and the traffic light timing data, determine that the user may save time greater than a threshold time saving value by waiting for a time period to drive the destination based on the traffic data and the traffic light timing data, prompt the input/output device to display an icon or a notification when the time to be saved is greater than the threshold time saving value.
Leseigneur teaches a vehicle system which that based on the traffic data and the traffic light timing data, determines that a user may save time greater than a threshold time and notifying or displaying the alternative route for the end user (Leseigneur, Paragraphs 0003-0006).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include  determining one or more routes from the current location to the destination based on the traffic data and the traffic light timing data, determine that the user may save time greater than a threshold time saving value by waiting for a time period to drive the destination based on the traffic data and the traffic light timing data, prompt the input/output device to display an icon or a notification when the time to be saved is greater than the threshold time saving value, as taught by Leseigneur.
It would have been obvious because having a vehicle system determine traffic data allows for the vehicle to alert the driver to an alternative route which will save time (Leseigneur, Paragraphs 0003-0006).
Regarding Claim 2, Ginsberg, as modified, teaches the system of claim 1, further comprising a traffic light having a memory configured to store the traffic light timing data (memory for storing data such as traffic light timing data, Paragraphs 0032-0034 and 0027 and Figure 5) and a transceiver configured to communicate the traffic light timing data to the transceiver of the vehicle (user device to receive traffic, routing, and traffic signal timing information via a transceiver in the vehicle, Ginsberg, Paragraph 0027).
Regarding Claim 3, Ginsberg, as modified, teaches the system of claim 1, further comprising a remote data server having a memory configured to store the traffic light timing data and a transceiver configured to communicate the traffic light timing data to the transceiver of the vehicle (controller may have a database (i.e., memory) for storing the traffic light timing information and sends to the end user device (i.e., communication transceiver) the desired traffic light timing data, Ginsberg, Paragraphs 0026-0027 and 0031 and Figures 4 and 1).
Regarding Claim 7, Ginsberg, as modified, teaches the system of claim 1, wherein the traffic light timing data changes over time, and wherein the transceiver of the vehicle is configured to receive updated traffic light timing data on a periodic basis (receiving updated traffic light timing data over time, Ginsberg, Paragraphs 0052-0054).
Regarding Claim 8, Ginsberg, as modified, teaches the system of claim 1, wherein the traffic light timing data is based on a combination of timing data received from traffic lights, traffic light patterns determined based on vehicle telemetry data, and timing data received from a municipality (traffic timing information based on information such as that provided by traffic websites and traffic services (e.g., Department of Transportation) and vehicle speed (i.e., traffic speed), Ginsberg, Paragraphs 0036-0037).
Regarding Claim 9, Ginsberg teaches a system for navigating a vehicle (system for navigating a vehicle, Ginsberg, Paragraphs 0020-0022), the system comprising: 
-an input/output device of the vehicle configured to receive a destination from a user of the vehicle and display an output (input / output device (110) capable of receiving a destination from an end user of the vehicle and displaying information, Ginsberg, Paragraphs 0021 and 0032 and Figure 2); 
-a location sensor configured to detect a current location of the vehicle (location sensor to determine current location (i.e., GPS), Ginsberg, Paragraphs 0021 and 0036); 
-a transceiver of the vehicle configured to communicate the current location and the destination to a remote data server (user device to send current location and de4stiantion to a remote server, Ginsberg, Paragraphs 0021-0022 and Figure 1); 
-a memory of the remote data server configured to store traffic data and traffic light timing data of traffic lights between the current location and the destination (controller may have a database (i.e., memory) for storing the traffic light timing information and sends to the end user device (i.e., communication transceiver) the desired traffic light timing data, Ginsberg, Paragraphs 0026-0027 and 0031 and Figures 4 and 1); 
-a processor of the remote data server configured to determine one or more routes from the current location to the destination … based on the traffic data and the traffic light timing data (controller determines one or more routes based on the provided information (i.e., current location, desired destination, traffic lighting information), Ginsberg, Paragraphs 0021-0027 and 0031 and Figures 1 and 4); and 
-a transceiver of the remote data server configured to receive the current location and the destination and communicate the determined one or more routes from the current location to the destination to the transceiver of the vehicle for display by the input/output device of the vehicle (controller determines one or more routes based on the provided information (i.e., current location, desired destination, traffic lighting information) and sends said information to the end user device of the vehicle, Ginsberg, Paragraphs 0021-0027 and 0031 and Figures 1 and 4).
Ginsberg does not teach the system to include driving the vehicle to the destination on the one or more routes.
Nair teaches the vehicle being an autonomous vehicle, wherein the autonomous vehicle may drive the vehicle to a destination based on a route selected (Nair, Paragraph 0063).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include driving the vehicle to the destination on the one or more routes.
It would have been obvious because providing routing information, which includes traffic signal information, allows for calculating what may be a faster more efficient route for an end user and can be executed by an autonomous vehicle (Nair, Paragraphs 0001 and 0063).
However, Ginsberg and Nair do not teach the system to include determining one or more routes from the current location to the destination based on the traffic data and the traffic light timing data, determine that the user may save time greater than a threshold time saving value by waiting for a time period to drive the destination based on the traffic data and the traffic light timing data, prompt the input/output device to display an icon or a notification when the time to be saved is greater than the threshold time saving value.
Leseigneur teaches a vehicle system which that based on the traffic data and the traffic light timing data, determines that a user may save time greater than a threshold time and notifying or displaying the alternative route for the end user (Leseigneur, Paragraphs 0003-0006).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include  determining one or more routes from the current location to the destination based on the traffic data and the traffic light timing data, determine that the user may save time greater than a threshold time saving value by waiting for a time period to drive the destination based on the traffic data and the traffic light timing data, prompt the input/output device to display an icon or a notification when the time to be saved is greater than the threshold time saving value, as taught by Leseigneur.
It would have been obvious because having a vehicle system determine traffic data allows for the vehicle to alert the driver to an alternative route which will save time (Leseigneur, Paragraphs 0003-0006).
Regarding Claim 10, Ginsberg, as modified, teaches the system of claim 9, further comprising a traffic light having a memory configured to store the traffic light timing data and a transceiver configured to communicate the traffic light timing data to the transceiver of the remote data server (controller may have a database (i.e., memory) for storing the traffic light timing information and sends to the end user device (i.e., communication transceiver) the desired traffic light timing data, Ginsberg, Paragraphs 0026-0027 and 0031 and Figures 4 and 1).
Regarding Claim 14, Ginsberg, as modified, teaches the system of claim 9, wherein the traffic light timing data changes over time, and wherein the transceiver of the remote data server is configured to receive updated traffic light timing data on a periodic basis (receiving updated traffic light timing data over time, Ginsberg, Paragraphs 0052-0054).
Regarding Claim 15, Ginsberg, as modified, teaches the system of claim 9, wherein the traffic light timing data is based on a combination of timing data received from traffic lights, traffic light patterns determined based on vehicle telemetry data, and timing data received from a municipality (traffic timing information based on information such as that provided by traffic websites and traffic services (e.g., Department of Transportation) and vehicle speed (i.e., traffic speed), Ginsberg, Paragraphs 0036-0037).
Regarding Claim 16, Ginsberg teaches a method for navigating a vehicle (system for navigating a vehicle, Ginsberg, Paragraphs 0020-0022), the method comprising: 
-receiving, by an input/output device of the vehicle, a destination from a user of the vehicle (input / output device (110) capable of receiving a destination from an end user of the vehicle and displaying information, Ginsberg, Paragraphs 0021 and 0032 and Figure 2);
-detecting, by a location sensor of the vehicle, a current location (location sensor to determine current location (i.e., GPS), Ginsberg, Paragraphs 0021 and 0036); 
-storing traffic data and traffic light timing data of traffic lights between the current location of the vehicle and the destination (controller may have a database (i.e., memory) for storing the traffic light timing information and sends to the end user device (i.e., communication transceiver) the desired traffic light timing data, Ginsberg, Paragraphs 0026-0027 and 0031 and Figures 4 and 1); 
-determining, by an electronic control unit (ECU), one or more routes from the current location to the destination based on the traffic data and the traffic light timing data (controller determines one or more routes based on the provided information (i.e., current location, desired destination, traffic lighting information), Ginsberg, Paragraphs 0021-0027 and 0031 and Figures 1 and 4).
Ginsberg does not teach the method to include driving, by the ECU, the vehicle to the destination on the one or more following lapse of the time period. 
Nair teaches the vehicle being an autonomous vehicle, wherein the autonomous vehicle may drive the vehicle to a destination based on a route selected (Nair, Paragraph 0063).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ginsberg to include driving, by the ECU, the vehicle to the destination on the one or more following lapse of the time period, as taught by Nair.
It would have been obvious because providing routing information, which includes traffic signal information, allows for calculating what may be a faster more efficient route for an end user and can be executed by an autonomous vehicle (Nair, Paragraphs 0001 and 0063).
However, Ginsberg and Nair do not teach the method to include determining, by the ECU, that the user may save time greater than a threshold time saving value by waiting for a time period to drive to the destination based on the traffic data and the traffic light timing data; displaying, by the input/output device, an icon or a notification when the time to be saved is greater than the threshold time saving value. 
Leseigneur teaches a vehicle system which that based on the traffic data and the traffic light timing data, determines that a user may save time greater than a threshold time and notifying or displaying the alternative route for the end user (Leseigneur, Paragraphs 0003-0006).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ginsberg to include  determining, by the ECU, that the user may save time greater than a threshold time saving value by waiting for a time period to drive to the destination based on the traffic data and the traffic light timing data; displaying, by the input/output device, an icon or a notification when the time to be saved is greater than the threshold time saving value, as taught by Leseigneur.
It would have been obvious because having a vehicle system determine traffic data allows for the vehicle to alert the driver to an alternative route which will save time (Leseigneur, Paragraphs 0003-0006).

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg U.S. P.G. Publication 2013/0162449 (hereinafter, Ginsberg), in view of Nair et al. U.S. P.G. Publication 2017/0069208 (hereinafter, Nair), in further view of Leseigneur FR3045545A1 (hereinafter, Leseigneur), in further view of Mese et al. U.S. P.G. Publication 2005/0134478 (hereinafter, Mese).
Regarding Claim 4, Ginsberg, as modified, teaches the system of claim 1, wherein the input/output device is further configured to display a traffic light icon (display an icon such as a traffic light icon, Ginsberg, Paragraph 0053) …, the traffic light icon … associated with a traffic light in front of the vehicle (icon is in regard to the traffic light in front of the vehicle (i.e., upcoming), Ginsberg, Paragraph 0053) and showing a current state of the traffic light (displaying a current state of the traffic light (e.g., green or red), Ginsberg, Paragraph 0053) …
	Ginsberg does not teach the system to include a timer and [displaying] a time remaining in the current state.
	Mese teaches a display for the end user, wherein the display shows the end user how much time is left before the light will change (i.e., change from current state) (Mese, Paragraph 0025 and Figure 3).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include a timer and [displaying] a time remaining in the current state as taught by Mese.
	It would have been obvious because displaying how much time is left before a light changes allows an end user access to additional information, thus able to make more informed driving choices (e.g., continue current speed, slow down, speed up) (Mese, Paragraph 0025).
Regarding Claim 11, Ginsberg, as modified, teaches the system of claim 9, wherein the input/output device is further configured to display a traffic light icon (display an icon such as a traffic light icon, Ginsberg, Paragraph 0053) …, the traffic light icon … associated with a traffic light in front of the vehicle (icon is in regard to the traffic light in front of the vehicle (i.e., upcoming), Ginsberg, Paragraph 0053) and showing a current state of the traffic light (displaying a current state of the traffic light (e.g., green or red), Ginsberg, Paragraph 0053) …
	Ginsberg does not teach the system to include a timer and [displaying] a time remaining in the current state.
	Mese teaches a display for the end user, wherein the display shows the end user how much time is left before the light will change (i.e., change from current state) (Mese, Paragraph 0025 and Figure 3).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include a timer and [displaying] a time remaining in the current state as taught by Mese.
	It would have been obvious because displaying how much time is left before a light changes allows an end user access to additional information, thus able to make more informed driving choices (e.g., continue current speed, slow down, speed up) (Mese, Paragraph 0025).
Regarding Claim 19, Ginsberg, as modified, teaches the method of claim 16, further comprising displaying, by the input/output device, a traffic light icon and a timer, the traffic light icon (display an icon such as a traffic light icon, Ginsberg, Paragraph 0053) …, the traffic light icon … associated with a traffic light in front of the vehicle (icon is in regard to the traffic light in front of the vehicle (i.e., upcoming), Ginsberg, Paragraph 0053) and showing a current state of the traffic light (displaying a current state of the traffic light (e.g., green or red), Ginsberg, Paragraph 0053) …
	Ginsberg does not teach the method to include a timer and [displaying] a time remaining in the current state.
	Mese teaches a display for the end user, wherein the display shows the end user how much time is left before the light will change (i.e., change from current state) (Mese, Paragraph 0025 and Figure 3).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ginsberg to include a timer and [displaying] a time remaining in the current state as taught by Mese.
	It would have been obvious because displaying how much time is left before a light changes allows an end user access to additional information, thus able to make more informed driving choices (e.g., continue current speed, slow down, speed up) (Mese, Paragraph 0025).

Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg U.S. P.G. Publication 2013/0162449 (hereinafter, Ginsberg), in view of Nair et al. U.S. P.G. Publication 2017/0069208 (hereinafter, Nair), in further view of Leseigneur FR3045545A1 (hereinafter, Leseigneur), in further view of Kantarjiev et al. U.S. P.G. Publication 2005/0021225 (hereinafter, Kantarjiev).
Regarding Claim 6, Ginsberg, as modified, teaches the system of claim 1, wherein the ECU (ECU calculating as taught by Nair in Claim 1) is further configured to determine a driving routine of the vehicle based on vehicle telemetry data, the driving routine having a starting location a destination, and a time range of departure, and determine, for the driving routine, an optimal route between the starting location and the destination and an optimal time for departure based on traffic light timing data of traffic lights between the starting location and the destination (determining numerous routes, wherein the routes may be based vehicle data, driving routine, start location, desired destination, time of driving, and traffic light information, Ginsberg, Paragraphs 0029 and 0055-0059), and 
-wherein the input/output device is further configured to display the optimal route (display the optimal route, Ginsberg, Paragraphs 0021 and 0029) and the optimal time for departure.
	Ginsberg does not teach the system to include display[ing] the optimal time for departure. 
Kantarjiev teaches a system for both determining and displaying the optimal departure time (Katnarjiev, Paragraph 0027).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include display[ing] the optimal time for departure as taught by Katnarjiev.
	It would have been obvious because recommending an optimal departure time allows for an end user to drive on an optimal route at an optimal departure time, thus saving the end user’s time from being stuck in traffic (Katnarjiev, Paragraphs 0005-0006 and 0012).
Regarding Claim 13, Ginsberg, as modified, teaches the system of claim 9, wherein the processor is further configured to determine a driving routine of the vehicle based on vehicle telemetry data, the driving routine having a starting location a destination, and a time range of departure, and determine, for the driving routine, an optimal route between the starting location and the destination and an optimal time for departure based on traffic light timing data of traffic lights between the starting location and the destination (determining numerous routes, wherein the routes may be based vehicle data, driving routine, start location, desired destination, time of driving, and traffic light information, Ginsberg, Paragraphs 0029 and 0055-0059), and 54820-6298-9039PatentAttorney Docket No. 15269-38600wherein the input/output device is further configured to display the optimal route (display the optimal route, Ginsberg, Paragraphs 0021 and 0029) …
Ginsberg does not teach the system to include display[ing] the optimal time for departure. 
Kantarjiev teaches a system for both determining and displaying the optimal departure time (Katnarjiev, Paragraph 0027).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include display[ing] the optimal time for departure as taught by Katnarjiev.
	It would have been obvious because recommending an optimal departure time allows for an end user to drive on an optimal route at an optimal departure time, thus saving the end user’s time from being stuck in traffic (Katnarjiev, Paragraphs 0005-0006 and 0012).
Regarding Claim 18, Ginsberg, as modified, teaches the method of claim 16, further comprising communicating, by a transceiver of a traffic light, the traffic light timing data to a transceiver of the vehicle  (user device to receive traffic, routing, and traffic signal timing information via a transceiver in the vehicle, Ginsberg, Paragraph 0027).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667